Citation Nr: 0200656	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  99-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1949 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision which 
assigned a 10 percent evaluation for headaches after a Board 
decision dated November 1998 granted service connection for 
the veteran's headaches.  The Board decision also granted 
service connection for cervical spondylitis and cervical disc 
disease and both were assigned 10 percent evaluations 
effective September 6, 1994.  The veteran filed a notice of 
disagreement which was received in July 1999 indicating that 
his headaches were more severe than the 10 percent evaluation 
assigned.  A statement of the case was issued in October 1999 
and the veteran filed a substantive appeal, which was 
received in October 1999.


FINDINGS OF FACT

The veteran's service-connected headaches are recurrent but 
they are not prostrating in nature.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for service-connected headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, including § 4.124a, Diagnostic Code 
8100 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was granted service connection for headaches by a 
Board decision dated November 1998 and a rating decision 
dated January 1999 assessed an evaluation of 10 percent 
effective September 6, 1994.  The veteran contends that his 
headaches are more disabling than represented by the current 
10 percent evaluation.

Unidentified progress notes dated 1968 to June 1997 show that 
the veteran was seen in 1977 for complaints of headaches.  He 
complained again in September 1980 and again in October and 
November 1989.  

Letter from P.A.M., M.D., dated June 1980 indicated that the 
veteran was seen due to episodes of syncope, or passing out 
since May 1980.  The veteran reported multiple episodes, 
which were only transient lasting a second, but the two most 
recent ones had been more prolonged.  The veteran claimed to 
have associated headache over the left eye with this, a 
copper taste in his mouth, and his left side ached, and there 
was decreased strength which was only transient lasting a 
couple of minutes and then resolving.  It was noted that the 
veteran had bruises over the lower half of his body from 
these episodes.  The examiner indicated that a CT scan 
without contrast was ordered at the Kettering Medical Center 
and was negative.  Also noted was that the veteran had some 
cardiac problem several months prior for which no definitive 
diagnosis was made.  The veteran's neurologic examination was 
entirely normal.  Blood pressure was normal.  Evaluation of 
the heart, lungs and abdomen was normal.  The impression was 
that the veteran suffered from syncopal episodes of unknown 
etiology and the plan was to admit him for an EEG, CT scan 
with contrast, possibly in geography, and a repeat cardiology 
consult, possibly for Holter monitoring.

A letter from K.N.B., M.D., dated in April 1985 indicated 
that the veteran was evaluated for severe chronic recurrent 
headaches in March 1985, which the veteran indicated, began 
in December 1984.  It was noted that the veteran had been 
extensively evaluated for this problem by his family 
physician and by specialist in neurosurgery and psychiatry 
with no definite cause established for his headaches.  
Treatment to date included various medications, physical 
therapy such as massage and cervical traction, and TENS, 
which had all been generally unsatisfactory.  The examiner's 
impression was that the headaches were due to referred pain 
from multiple tender trigger areas in the posterior scalp, 
anterior posterior, and lateral neck.

A letter from J.F.H., M.D., dated June 1985 indicates that 
the veteran was evaluated and it was thought that his 
headaches were due to cervical spondylosis.  It was noted 
that it was not believed that the condition was amenable to 
surgery and it was decided to give the veteran a series of 
blocks in the Pain Clinic.  The pain blocks, however, did not 
provide him with any relief.

A VA hospital report dated October 1985 indicated that the 
veteran was admitted complaining of headaches since December 
1984.  The veteran described the headaches as dull aching 
located about the supraorbital regions bilaterally and in the 
neck.  He reported that they felt like a band around his head 
and were relieved by physical therapy with traction and 
certain head positions.  They were exacerbated by riding in a 
car due to the vibration.  The veteran denied blurred vision, 
rhinorrhea, diarrhea, paresthesias, paralysis, blindness, 
seizure disorder, muscle weakness, or syncope.  The veteran 
did complain of a long history of muscle spasm and he was 
status post anterior cervical fusion of C6 and C7.  There was 
a diagnosis of headaches probably secondary to cervical 
sponylosis and herniated disc.

November 1985 to January 1987 VA outpatient neurology 
treatment records indicate adequate relief from headaches 
with medications.  

A private neuropsychiatric examination conducted in January 
1987 indicated that the veteran complained of severe 
headaches, muscle spasms, soreness of the neck and shoulders, 
pain in the left arm, and limited movements of the arms and 
neck.  It was noted that veteran had complained of tension 
headaches since 1984 with questionable problems with 
swallowing and questionable numbness and weakness of his left 
side.  The veteran reported continuous tension headaches that 
were aggravated by bright lights and loud music.  He also 
complained of recurrent muscle spasms in his legs and trunk 
and of pain in the neck, which radiated down into his left 
arm.  With these symptoms he had considerable difficulty in 
lifting weights over fifteen pounds and stated that the 
concentration and coordination required during driving 
prevented him from doing so because of the headaches and 
dizziness that followed.  

In evaluating the veteran's current mental status, the 
examiner did not find any obvious deficits in thought, mood 
and affect, orientation, long-term memory, perception, 
intelligence and judgment.  However, the examiner noted that 
it was clear that this was an extremely anxious man who 
responded to chronic pain of fluctuating intensity with 
greatly increased muscle tension.  It was noted that the 
veteran has been on several medications in the past and has 
used Tylenol, Nuprin, Tylenol #3, Soma, Valium, and Elavil.  
The examiner indicated that it seemed very unusual that the 
veteran did not find considerable relief with any of these 
medications and only described a partial and temporary relief 
with Tylenol #3 and Valium.  In the examiner's opinion the 
veteran was an intelligent man who was quite capable of 
exaggerating subjective symptomatology.  The examiner 
suggested that the veteran obtain a second examination by a 
local neurologist and further investigations at a local 
hospital which would definitely include nerve conduction 
studies and perhaps a N.M.R. scan.

During an October 1988 Bureau of Disability Determination 
examination, the veteran reported persistent pain in the 
neck, left shoulder and arm.  He complained of continuous 
bifrontal headaches which burned and throbbed, increasing 
with physical activity.  The examination indicated limited 
neck motion and limited flexion of the left shoulder.  
Reflexes were markedly decreased in the left arm.  X-rays 
showed fusion of the anterior bodies of the lower cervical 
area, C6-7 narrowing of the canal posteriorly with 
encroachment of the foramina at C5-6 and C6-7.  The diagnosis 
was cervical spondylosis status post cervical fusion with 
cervical radiculitis.

Kettering Memorial Hospital records indicate that the veteran 
was admitted in 1992 following an episode of right arm 
weakness and numbness.  The veteran also complained of 
persistent daily headaches while in the hospital and 
indicated that these had been present for a number of years.  
The veteran described the headaches as beginning posteriorly 
in the neck and radiating forward with pressure-like pain.  
The pain was constant but varied in intensity.  He indicated 
that they were worsened by vibration or changes in the 
weather and may occasionally be associated with nausea.  
There were no other associated neurological symptoms and the 
veteran denied symptoms involving his eyes, ears, 
temporomandibular joints, teeth or sinuses.  It was noted 
that the veteran had a history of cervical fusion.  The 
examiner noted that the veteran apparently received a course 
of Elavil in the past, without clear benefit.  The headaches 
were reportedly improved temporarily by Vicodin and 
Ibuprofen.  The examiner noted that the veteran underwent a 
recent cervical MRI, which showed no significant 
abnormalities.  A CT scan of the head taken in February 1992 
indicated no abnormality detected.  

In May 1993, the veteran was seen by J.T.P., M.D., for 
evaluation of neck pain and headaches.  The veteran gave a 
long history of neck problems and underwent cervical spinal 
fusion in 1981.  The veteran reported continuous pain, which 
varied in intensity.  It began over the head to the frontal 
regions and was worsened by lifting with his arms 
outstretched or raising his arms above the head.  The veteran 
indicated that the pain was not influenced by alcohol.  He 
indicated that when the headaches were severe he had some 
difficulty seeing and had nausea, but denied scalp 
tenderness, jaw claudication, fever, chill, or weight loss.  
He reported some improvement with Codeine and rest and a TENS 
unit in the past provided transient benefit as well as with 
massage or heat.  He denied any new neurologic symptoms 
involving his arms or legs and sphincter function remained 
intact.  

The examination showed significant limitation in lateral 
flexion of the neck bilaterally.  There was tenderness over 
the upper posterior cervical spine in the mid and lateral 
areas.  With palpation there was local tenderness as well as 
radiation of pain to the anterior head.  Pupils equal round 
and reactive to light.  Extraocular movements full.  Face 
sensation intact to light touch and jaw midline and face 
symmetric.  Tongue midline.  Motor examination showed no 
discernible weakness and coordination testing was intact.  
The assessment was cerebral vascular disease with previous 
arteriogram showing 50-75% stenosis of the right internal 
carotid artery and 33-50% stenosis of the left internal 
carotid artery, symptoms were stable on Ticlid; cervical 
myofascial syndrome.

At his November 1994 VA examination, the veteran reported 
that in 1984 he began to experience headaches, neck pain and 
loss of consciousness with movement of the head or the left 
arm.  He indicated that while in service he was hit in the 
neck, left hip, and middle of his back by shrapnel from a 
mortar round at Aberdeen Proving Ground.  He was diagnosed 
with degenerative disc disease at Kettering Hospital and 
underwent anterior fusion of C5-C6.  The veteran indicated 
that he continued to have headaches for which he took 
Fiorinal and Valium.  

Neurological examination showed the veteran to be alert, 
oriented, appropriate male who spoke, stood and walked well.  
There was no evidence of injury to the head and the cranial 
nerves were normal.  The neck was supple and a bruit was not 
heard.  There was transverse well-healed incision scar in the 
lower neck right of midline.  There was no restriction of 
movement of the neck.  The muscle bulk was normal throughout 
four extremities and they were strong as well.  Sensory 
examination with pinprick was normal.  The examiner noted 
that the examination was essentially normal and there was no 
neurological deficit due to either a cervical radiculopathy 
or any cerebrovascular accident.  It was noted that the 
veteran had not had any episodes of loss of consciousness 
since 1981 or so.  He was functioning quite well with the 
exception of multiple pains.

At his April 1999 VA examination, the veteran reported that 
for 15 years he had not had a day without a headache.  He 
indicated that he woke up with a headache and went to sleep 
with a headache.  Since the time of his cervical surgery he 
indicated that the function of his left arm had significantly 
improved and the function in his hand had returned and 
described only a residual numbness in the fingertips of the 
left hand.  The veteran reported that he sought out medical 
treatment from various physicians.  He underwent several 
epidural blocks without significant relief.  Although after 
one of the blocks he indicated relief from his headache pain 
for approximately 14 hours.  He reported that outside of that 
time, he has never been free of his headache pain.  The 
veteran described the pain as one that radiates up from his 
neck forward to behind his eyes.  It was constant, dull pain 
with a pressure quality to it.  He indicated that his eyes 
actually become sore whenever the headaches are severe.  He 
was bothered by bright lights and increased activity with his 
headaches.  The headaches were aggravated by increased 
activity and with changes in the weather with increased 
humidity.  The veteran indicated that he has been tried on 
multiple medication regimens, physical therapy regimens and 
has tried a TENS unit all to relieve his headache pain 
without relief.  He reported that he was taking Vicodin, 
which he took 3 to 4 times a week.  He also took 2 Advil and 
an Ativan at night to help him with relaxing enough to go to 
sleep.  The veteran indicated that he had to retire from his 
work as an insurance adjuster in 1984 because he was having 
syncopal events, which he related to his headaches.  The 
veteran stated that despite his headaches he continued to be 
as active as possible and enjoyed fishing and hunting.  

The examination showed the veteran alert, oriented, 
cooperative, and cognitively intact in all spheres.  Cranial 
nerves II through XII were intact as examined.  Theoptic 
fundi were benign.  Extraocular movements were full without 
nystagmus.  The veteran walked with a normal gait and 
station.  He was able to walk on his heels, toes and tandem 
without any difficulty.  There was significant pain to 
palpation over the vertebral processes of the cervical spine.  
There was marked limited range of motion of the cervical 
spine in all directions.  There was paraspinal spasm in the 
cervical area to palpation bilaterally.  Muscle strength was 
5/5 in all major muscle groups of the upper and lower 
extremities with the exception of a 4/5 grip on the left and 
a slightly weaker opponens on the left as compared to the 
right.  Muscle tone and bulk were normal throughout.  Sensory 
examination was intact to pin throughout in the upper and 
lower extremities with the exception of decreased pin in the 
tips of the forefingers on the left hand.  Position, light 
touch and vibration were intact.  Deep tendon reflexes: 
Brachial radialis was 2+ on the right, 1+ on the left with 
reinforcement.  Biceps were 2+ and symmetrical bilaterally.  
Triceps were 3+ on the right, 2+ on the left.  Knee jerks 
were 2+ bilaterally and ankle jerks were 1+ bilaterally.  
Plantar responses were downgoing bilaterally.  There was no 
pathological reflexes elicited.  The impression was chronic 
daily muscle contraction headaches, most likely related to 
the degenerative disease of the cervical spine.


Criteria

During the pendency of the veteran's appeal, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  See also 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  This liberalizing law and implementing 
regulation are applicable to the veteran's claim.  
38 U.S.C.A. § 5107 note (West Supp. 2001).  The changes 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The VCAA also requires VA to provide 
a medical examination when such an examination is necessary 
to make a decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records, unidentified progress notes dated 1968 to June 1997, 
letter from P.A.M., M.D., dated June 1980, hospital report 
from Kettering Memorial Hospital dated December 1984, letter 
from J.P., M.D., dated February 1985, letter from K.N.B., 
M.D., dated in April 1985, letter from J.F.H., M.D., dated 
June 1985, VA hospital report dated October 1985, VA 
outpatient neurology treatment records dated November 1985 to 
January 1987, private neuropsychiatric examination dated 
January 1987, Bureau of Disability Determination examination 
dated October 1988, Kettering Memorial Hospital records dated 
1992, examination by J.T.P., M.D., dated May 1993, November 
1994 and April 1999 VA examinations.  No additional pertinent 
evidence has been identified by the veteran.  Additionally, 
the record shows that the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to a higher evaluation for the disability at 
issue.  The discussion in the statement of the case has 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, there is no reasonable possibility that 
further development would further aid in substantiating the 
claim and, therefore, a remand is not necessary.

The service connected headaches is an original claim placed 
in appellate status by a notice of disagreement taking 
exception with the initial rating assigned by the RO after a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  Accordingly, consideration must be 
given to the possibility of staged ratings during the entire 
time period covered by the appeal. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The RO has rated the veteran's headaches as 10 percent by 
analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for 
migraine headaches.  Under that code, a 10 percent evaluation 
contemplates characteristic prostrating attacks averaging one 
in two months over the last several months.  The next higher 
evaluation of 30 percent requires characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  The maximum schedular evaluation of 50 
percent requires headaches with very frequent and completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. 


Analysis

It is important to note that, to some extent, the veteran's 
pain is the result of his cervical disc disease and cervical 
spondylitis, each of which is a separate disability for which 
service connection has been granted with a 20 percent rating.  
The 20 percent ratings for the cervical spondylitis and 
cervical disc disease are not on appeal and, therefore, are 
not for consideration in this decision.  

With regard to the service-connected disability manifested by 
headaches, the medical evidence shows the headaches are not 
migraine in nature.
The evidence demonstrates that the headaches are disabling to 
a compensable degree, as they are recurrent.  However, the 
veteran's headaches are not prostrating in nature and, 
therefore, by analogy, the disability does not approximate 
the criteria for a rating higher than 10 percent under 
Diagnostic Code 8100, which contemplates characteristic 
prostrating attacks occurring on an average of once a month.

A review of the medical evidence shows recurrent headaches, 
which varied in intensity, burned and throbbed, and increased 
with physical activity.  VA hospital report dated October 
1985 showed that the veteran reported his headaches were 
exacerbated by riding in a car due to the vibration.  In 
January 1987 examination the veteran reported the headaches 
were aggravated by bright lights and loud music.  In a 1992 
hospital report from Kettering Memorial Hospital the veteran 
reported that his headaches were worsened by vibration or 
changes in the weather and on occasion was associated with 
nausea.  At his April 1999 VA examination, the veteran 
reported his headaches as radiating up from his neck forward 
to behind his eyes and was a constant dull pain with a 
pressure quality to it.  He indicated that his eyes actually 
became sore whenever the headaches were severe.  The veteran 
had tried multiple medications without relief.  However, no 
physician has characterized the veteran's headaches as 
prostrating or incapacitating in nature and the veteran 
himself has not indicated that his headaches are prostrating 
or incapacitating.  In fact, the veteran reported that 
despite his headaches he continued to be as active as 
possible and enjoyed hunting and fishing.  In addition, 
although it was the veteran's opinion that his syncopal 
events were related to his headaches, there is no medical 
evidence or opinions relating the syncopal events in the 
early 1980's to his headaches.  The evidence is not in 
equipoise as to this finding, so as to warrant a more 
favorable result based on the provisions of reasonable doubt 
in 38 U.S.C.A. § 5107(b).  As the preponderance of the 
evidence is against a finding that the veteran meets or 
approximates the criteria for the assignment of an evaluation 
in excess of 10 percent for headaches, the claim must be 
denied.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for headaches is denied.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

